DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lacks proper antecedent basis for “the cap heater”.
Claim 9 lacks proper antecedent basis for “the annular space”.
In claim 10, on line 4, it is unclear which shaft of the recited shafts is referred by “the shaft”. It is suggested that a shaft  recited in claim 1 is changed to a “rotary shaft”, and “the shaft” recited on line 4 is then changed to --the rotary shaft-- that can be distinguished from the outer and inner shaft. 
Claim 11 recites for “the inner shaft inside the shaft…” and it is unclear which of the shaft is the recited heat insulator or auxiliary heater supported by.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 6,444,940) in view of Campbell et al (US 4,524,719) and Norimitsu (JPH 04280418).
	Saito shows the apparatus claimed including a reaction vessel (2) with an opening at a lower end and accommodating a substrate retainer (21) to support a substrate, a shaft (6A) configured to rotatably support the retainer, an insulating unit (4) and a heating unit (5), and a cap cover (61) that is connected to the shaft and that covers over the insulating unit (4) and the heating unit (5). But, Saito does not shows a cap as claimed with a cap covers over the cap including its side surface of the cap. 
	Campbell shows a cap (4) that covers an insulating unit (22) and a heating unit (8) wherein the cap includes a side surface portion that maintains a gap with an inner surface of a reaction vessel when the cap is inserted into the reaction vessel, a 
	Norimitsu shows it is known to provide a susceptor (5) with a side wall (7) that covers over the heating unit wherein the susceptor covers over a heating unit (2) as well as the side of the heating unit as illustrated in Figure 1, and Norimitsu further shows a shaft (3) that is connected with the susceptor.      
	In view of Campbell and Norimitsu, it would have been obvious to adapt Saito with a cap that covers over the insulating unit (4) and the heating unit (5) of Saito so that the insulating unit and heating unit are protected from contamination, and it would have been to provide a the cover of Saito is further provided with a downwardly sidewall that covers a side surface of the cap that would further protect the cap from being covered with debris or a processing gas that can adversely affect the heating radiating from the heating unit through the cap. 
	With respect to claim 2, Norimitsu shows providing a purging or an inert gas via an opening where the shaft is provided and flowing between the cove and the heating unit, and it would have been obvious to adapt Saito, as modified by Campbell, with a purging gas that is provided through a space between the shaft and the cap having the cylindrical portion, the upper plate portion and the side surface portion so as to prevent contamination or a coating film by a processing formed on the cap. 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Campbell and Norimitsu as applied to claims 1-5 and 14 above, and further in view of Tamura et al (US 2001/0009178).  
Saito in view of Campbell and Norimitsu shows the apparatus claimed except for the shaft that is of a cylindrical shape with a closed end with a heat insulator provided in the shaft. 
Tamura shows a shaft that is formed of cylindrical shape (63) whose end is closed by a substrate supporting element wherein a heat insulator such as an insulating material (46) is provided in the shaft. 
In view of Tamura, it would have been obvious to one of ordinary skill in the art to adapt Saito, as modified by Campbell and Norimitsu, with the shaft that is provided with a heat insulator in the shaft so that the shaft is protected from an excessive high heating temperature from the cap heater or any other high heating temperatures.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over s as applied to claim 6 above, and further in view of Mitsunaga et al (US 2017/0330787).
  Saito in view of Campbell, Norimitsu, and Tamura shows the apparatus claimed except for the shaft with an auxiliary heater provided on top of the heat insulator in vicinity of the closed end of the shaft.

In view of Mitsunaga, it would have been obvious to one of ordinary skill in the art to adapt Saito, as modified by Campbell, Norimitsu, and Tamura, with the shaft that is further provided with a heater on top of the heat insulation of the shaft so that a heating capacity of the apparatus would be further increased and allows the substrate to be further heated by the auxiliary heater of the shaft. 
Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Campbell and Norimitsu as applied to claims 1-5 and 14 above, and further in view of Yamaga et al (US 5,578,132). 
Saito in view of Campbell and Norimitsu shows the apparatus claimed including Saito showing a rotary feedthrough device (62) that supports the shaft (6A) wherein an adapter or a seal is provided that provides an airtight seal to an central portion through which the rotary feedthrough device is supported as illustrated in Figure 3 (column 5, lines 56-63), and Campbell showing lid (20) that supports the cap (4) while contacting a side of the flange opposite to the side of the flange that is contact with the reaction vessel, and an annular space shown by a gap provided between the insulation part (22) and the side surface of the cap wherein an adapter is also shown connected to the cylindrical portion as illustrated in Figure 1, but Saito in view of Campbell and Norimitsu does not show a sealing member.  
Yamaga shows it is known to provide a sealing member (48) provided with an opening of the reaction vessel, and Yamaga also shows it is known to provide an adapter (36) through which a rotary shaft (38) is provide thereto. 

With respect to claim 12, Campbell shows the side surface portion of the cap and a portion of the reaction vessel facing the side surface portion illustrates a cross-section whose shape is same along ax axial direction of the central portion as illustrated in Figure 1.
With respect to claim 13, Yamaga further shows a lid (26) that includes a coolant channel (52) that is provided near the sealing part (48) that cools the sealing part. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Campbell, Norimitsu, and Yamaga as applied to claim 9 above, and further in view of Murata et al (US 2017/0335458).  
Saito in view of Campbell, Norimitsu, and Yamaga shows the apparatus claimed except for the rotary feedthrough device with an outer shaft and inner shaft as claimed.
Murata shows a rotary shaft (54) that is connected with a rotary feedthrough device having an outer shaft (60) and an inner shaft (58) wherein the rotary shaft is fixed to the outer shaft by a connector or connection portion as shown in Figure 2. 
In view of Murata, it would have been obvious to one of ordinary skill in the art to adapt Saito, as modified by Campbell, Norimitsu, and Yamaga, with the rotary feedthrough device having an outer and an inner shaft wherein the outer shaft is . 
  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Campbell and Norimitsu as applied to claim 1-5 and 14 above, and further in view of Mitsunaga et al (US 2017/0330787).  
Saito in view of Campbell and Norimitsu shows the apparatus claimed including Saito showing an adapter or a seal that that provides an airtight seal to an central portion through which a rotary feedthrough device is supported as illustrated in Figure 3 (column 5, lines 56-63) and Campbell showing an adapter that is shown connected to the cylindrical portion as illustrated in Figure 1, but Saito in view of Campbell and Norimitsu does not show an auxiliary heater provided inside the shaft.
Mitsunaga shows a shaft (50) having a table for supporting a substrate wherein the shaft includes a heater (56) inside the table of the shaft. 
In view of Mitsunaga, it would have been obvious to one of ordinary skill in the art to adapt Saito, as modified by Campbell and Norimitsu, with the shaft having a heater inside therein that would increase a heating capacity of the apparatus that allows the substrate to be further heated by the rotating shaft. 
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761